                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.39 Page 1 of 19



                                   1   ROBERT A. COCCHIA (Bar No. 172315)
                                       robert.cocchia@dentons.com
                                   2   DENTONS US LLP
                                       4655 Executive Drive, Suite 700
                                   3   San Diego, California 92121
                                       Telephone: (619) 236-1414
                                   4   Facsimile: (619) 232-8311
                                   5   RONALD D. KENT (Bar No. 100717)
                                       ronald.kent@dentons.com
                                   6   JOEL D. SIEGEL (Bar No. 155581)
                                       joel.siegel@dentons.com
                                   7   PAUL M. KAKUSKE (Bar No. 190911)
                                       paul.kakuske@dentons.com
                                   8   DENTONS US LLP
                                       601 South Figueroa Street, Suite 2500
                                   9   Los Angeles, California 90017-5704
                                       Telephone: (213) 623-9300
                                  10   Facsimile: (213) 623-9924
4655 EXECUTIVE DRIVE, SUITE 700




                                  11   Attorneys for Defendants
 SAN DIEGO, CALIFORNIA 92121




                                       First American Financial Corporation and
      DENTONS US LLP




                                  12   First American Title Insurance Company
        (619) 236-1414




                                  13
                                  14                       UNITED STATES DISTRICT COURT
                                  15                     SOUTHERN DISTRICT OF CALIFORNIA
                                  16
                                  17   Shreyas Sindaghatta, Individually and      Case No. 19-CV-1083-H-RBB
                                       on Behalf of All Others Similarly
                                  18   Situated,                                  DEFENDANTS FIRST
                                                                                  AMERICAN FINANCIAL
                                  19                  Plaintiffs,                 CORPORATION AND FIRST
                                                                                  AMERICAN TITLE
                                  20         v.                                   INSURANCE COMPANY’S
                                                                                  NOTICE OF MOTION AND
                                  21   First American Financial Corporation;      MOTION TO TRANSFER
                                       First American Title Insurance             VENUE OR STAY PURSUANT
                                  22   Company,                                   TO FIRST-TO-FILE RULE OR,
                                                                                  IN THE ALTERNATIVE,
                                  23                  Defendants.                 PURSUANT TO 28 U.S.C.
                                                                                  SECTION 1404(A);
                                  24                                              MEMORANDUM OF POINTS
                                                                                  AND AUTHORITIES
                                  25
                                                                                  Date:    August 5, 2019
                                  26                                              Time:    10:30 a.m.
                                                                                  Ctrm.:   Ctrm. 15A, 15th Floor
                                  27                                              Judge:   Hon. Marilyn L. Huff
                                  28
                                                                                                CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.40 Page 2 of 19



                                   1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                   2         PLEASE TAKE NOTICE that on August 5, 2019, at 10:30 a.m. or as soon
                                   3   thereafter as this matter can be heard, in Courtroom 15A of this Court, located at
                                   4   333 West Broadway, San Diego, CA, the Honorable Marilyn L. Huff presiding,
                                   5   Defendants First American Financial Corporation and First American Title
                                   6   Insurance Company (together “First American”) will, and hereby do, move the
                                   7   Court to transfer this action to the Central District of California, Western Division,
                                   8   pursuant to the doctrine of federal comity or, in the alternative, pursuant to 28
                                   9   U.S.C. § 1404(a), on the grounds that numerous other virtually identical class
                                  10   actions, filed prior to this matter, are already pending in the Central District.
4655 EXECUTIVE DRIVE, SUITE 700




                                  11   Alternatively, First American moves this Court for a stay of this action pending the
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   resolution of those related cases in the Central District.
        (619) 236-1414




                                  13         This Motion is based on this Notice of Motion and Motion, the attached
                                  14   Memorandum of Points and Authorities, the concurrently filed Declaration of
                                  15   Robert A. Cocchia and Request for Judicial Notice, the pleadings, records and files
                                  16   in this action, and such other evidence and argument as may be presented at the
                                  17   time of hearing on this Motion.
                                  18
                                       Dated: July 2, 2019                          DENTONS US LLP
                                  19
                                  20
                                                                                    By: /s/ Robert A. Cocchia
                                  21                                                   Robert A. Cocchia
                                                                                       Ronald D. Kent
                                  22                                                   Joel D. Siegel
                                                                                       Paul M. Kakuske
                                  23
                                                                                    Attorneys for Defendants
                                  24                                                First American Financial Corporation
                                                                                    and First American Title Insurance
                                  25                                                Company
                                  26
                                  27
                                  28
                                                                                                      CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.41 Page 3 of 19



                                   1                                           TABLE OF CONTENTS
                                   2                                                                                                                        Page
                                   3   I.     STATEMENT OF FACTS............................................................................... 1
                                   4   II.    ISSUES ............................................................................................................. 4
                                   5          A.  Whether The Court Should Transfer This Action To The Central
                                                  District Of California, Western Division, Pursuant To The
                                   6              “First-To-File Rule”, Or Pursuant To 28 U.S.C. § 1404(a)................... 4
                                   7          B.  Alternatively, Whether The Court Should Stay This Action
                                                  Pending Resolution Of The Earlier-Filed Action(s) .............................. 4
                                   8   III.   ARGUMENT ................................................................................................... 4
                                   9          A.  The First-To-File Rule Supports Transfer To The Central
                                                  District .................................................................................................... 4
                                  10              1.     A Transfer Or Stay Is Warranted Because The Parties Are
                                                         The Same ..................................................................................... 5
4655 EXECUTIVE DRIVE, SUITE 700




                                  11
 SAN DIEGO, CALIFORNIA 92121




                                                  2.     Both Class Actions Raise The Same Issues ................................ 6
      DENTONS US LLP




                                  12              3.     No Equitable Exceptions To The First-To-File Rule
        (619) 236-1414




                                  13                     Apply ........................................................................................... 8
                                              B.  Transfer Should Also Be Granted Pursuant to 28 U.S.C. §
                                  14              1404(a) ................................................................................................... 9
                                  15              1.     This Case Might Have Been Brought In the Central
                                                         District ......................................................................................... 9
                                  16              2.     Transfer Serves The Interests Of Justice And The
                                                         Convenience Of Witnesses .......................................................... 9
                                  17          C.  Alternatively, This Action Should Be Stayed Pending
                                  18              Resolution Of The Gritz matter ........................................................... 11
                                       IV.    CONCLUSION .............................................................................................. 13
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                                 -i-                          CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.42 Page 4 of 19



                                   1                                           TABLE OF AUTHORITIES
                                   2
                                                                                                                                                           Page(s)
                                   3
                                       Cases
                                   4
                                       Alltrade, Inc. v. Uniweld Prods., Inc.,
                                   5
                                          946 F.2d 622 (9th Cir. 1991) ....................................................................... 5, 8, 12
                                   6
                                       Barrington Group, Ltd. v. Genesys Software Sys.,
                                   7     239 F.Supp. 2d 870 (E.D. Wis. 2003) ................................................................. 12
                                   8
                                       Cedars-Sinai Med. Ctr. V. Shalala,
                                   9     125 F.3d 765 (9th Cir. 1977) ............................................................................... 11
                                  10   Centocor, Inc. v. MedImmune, Inc.,
4655 EXECUTIVE DRIVE, SUITE 700




                                  11     2002 WL 31465299 (N.D. Cal. Dec. 16, 2005) .................................................... 8
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   Clinton v. Jones,
        (619) 236-1414




                                          520 U.S. 681 (1997) ............................................................................................ 12
                                  13
                                  14   Colo. River Water Conserv. Dist. V. United States,
                                         424 U.S. 800 (1976) ........................................................................................ 4, 11
                                  15
                                       David Gritz v. First American Financial Corporation and First
                                  16
                                         American Title Company,
                                  17     Case No. 19-cv-01009 .................................................................................. passim
                                  18   Dist. Council 37 Health & Sec. Plan v. McKesson Corp.,
                                  19      No. C 06-00718 SBA, 2006 WL 1305235 (N.D. Cal. May 11,
                                          2006) .................................................................................................................. 6, 7
                                  20
                                  21   Dumas v. Major League Baseball Props., Inc.
                                         52 F.Supp 2d 1183 (S.D. Cal. 1999) ..................................................................... 8
                                  22
                                       Elecs. for Imaging, Inc. v. Tesseron, Ltd.,
                                  23      No. C 07-05534 CRB, 2008 WL 276567 (N.D. Cal. Jan. 29. 2008) ............ 10, 11
                                  24
                                       Ferens v. John Deere Co.,
                                  25      494 U.S. 516 (1990) .............................................................................................. 4
                                  26   Guthy-Renker Fitness, L.L.C. v. Icon Health & Fitness, Inc.,
                                  27     179 F.R.D. 264 (C.D. Cal. 1998) .......................................................................... 8
                                  28
                                                                                                   - ii -                        CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.43 Page 5 of 19



                                   1   Inherent.com v. Martindale-Hubbell,
                                   2      420 F.Supp.2d 1093 (N.D. Cal. 2006)................................................................... 7

                                   3   Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co.,
                                         342 U.S. 180 (1952) ...................................................................................... 11, 12
                                   4
                                   5   Lockyer v. Mirant Corp.,
                                         398 F.3d 1098 (9th Cir. 2005) ............................................................................. 12
                                   6
                                       Lou v. Belzberg,
                                   7
                                         834 F.2d 730 (9th Cir. 1987) ............................................................................... 11
                                   8
                                       North American Cas. Ins. Co. v. Encompass Power Servs., Inc.,
                                   9     2005 WL 3453947 (E.D. Cal. Dec. 16, 2005) ....................................................... 8
                                  10
                                       Nova Wines, Inc. v. Adler Fels Winery LLC,
4655 EXECUTIVE DRIVE, SUITE 700




                                  11     No. C 06-6149, MHP, 2007 WL 708556 (N.D. Cal. March 2, 2007)................... 5
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   Pacesetter Sys., Inc. v. Medtronic, Inc.,
        (619) 236-1414




                                  13     678 F.2d 93 (9th Cir. 1982) ................................................................................... 5
                                  14   Papaleo v. Cingular Wireless Corp.,
                                         No. C 07-1234 MMC, 2007 WL 1238713 (N.D. Cal. Apr. 26 2007)........... 10, 11
                                  15
                                  16   Peak v. Green Tree Fin. Serv. Corp.,
                                         No C 00-0953 SC, 2000 WL 973685 (N.D. Cal. July 7, 2000) ........................ 6, 7
                                  17
                                       SAES Getters S.P.A. v. Aeronex, Inc.,
                                  18
                                         219 F.Supp.2d 1081 (S.D. Cal. 2002) ................................................................... 5
                                  19
                                       Serlin v. Arthur Andersen & Co.,
                                  20      3 F.3d 221 (7th Cir. 1993) ................................................................................... 12
                                  21
                                       Single Chip Sys. Corp. v. Intermec IP Corp.,
                                  22      495 F. Supp. 2d 1052 (S.D. Cal. 2007) ............................................................... 12
                                  23   Van Dusen v. Barrack,
                                  24     376 U.S. 612 (1964) .............................................................................................. 9
                                  25   Wyndham Assocs. V. Bintliff,
                                  26     398 F.2d 614 (2d Cir. 1968) .................................................................................. 9

                                  27
                                  28
                                                                                              - iii -                     CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.44 Page 6 of 19



                                   1   Statutes
                                   2
                                       28 U.S.C.
                                   3      § 1404(a) .................................................................................................... 9, 10, 11
                                   4   California Business and Professions Code
                                   5      § 17200 .................................................................................................................. 7

                                   6   Other Authorities
                                   7   Article posted May 24, 2019 on https://krebsonsecurity.com .................................... 7
                                   8
                                   9
                                  10
4655 EXECUTIVE DRIVE, SUITE 700




                                  11
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12
        (619) 236-1414




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                                  - iv -                         CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.45 Page 7 of 19



                                   1            Defendants First American Financial Corporation and First American Title
                                   2   Insurance Company (together “First American”) move to transfer the venue of
                                   3   Plaintiff Shreyas Sindaghatta’s (“Plaintiff’s”) class action lawsuit to the Central
                                   4   District of California, Western Division, or in the alternative to stay the action.
                                   5
                                       I.       STATEMENT OF FACTS
                                   6
                                   7            On May 24, 2019, a story posted on the Internet claimed First American had
                                   8   experienced data security issues regarding the personal information of real estate
                                   9   buyers and sellers. ECF No. 1, Complaint, ¶ 10. Immediately following the story
                                  10   nineteen identical, or virtually identical, nationwide class actions were filed against
4655 EXECUTIVE DRIVE, SUITE 700




                                  11   First American in various federal courts. Declaration of Robert A. Cocchia
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   (“Cocchia Decl.”), ¶¶ 2 - 21, Request for Judicial Notice (“RJN”) Exhs. A - T.
        (619) 236-1414




                                  13   Two other class actions were filed in state court. The first class action, titled David
                                  14   Gritz v. First American Financial Corporation and First American Title Company,
                                  15   Case No. 19-cv-01009, was filed on May 27, 2019, and is in the United States
                                  16   District Court for the Central District of California, Western Division (Los
                                  17   Angeles), before the Honorable Dale S. Fischer. Cocchia Decl., ¶ 2, RJN Exh. A.
                                  18   Of the nineteen federal class actions, fifteen are pending in the Central District, and
                                  19   each of those fifteen is already in front of Judge Fischer as a “related” action.
                                  20            This putative nationwide class action was filed on June 10, 2019 and was the
                                  21   eleventh nationwide class action filed against First American on behalf of the same
                                  22   class of plaintiffs, concerning the same alleged conduct, and presenting the same, or
                                  23   substantially similar, issues as the prior ten actions. Since Plaintiff filed his action,
                                  24   ten additional class actions have been filed. The chronology of the class action
                                  25   filings, and the courts where those cases are pending, is set forth in the following
                                  26   chart1:
                                  27
                                  28   1
                                           Copies of the twenty other class actions are attached to the RJN as Exhibits A - T.
                                                                                  -1-                 CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.46 Page 8 of 19



                                   1   No. Filing    Parties                                          Case No.       Assigned District
                                           Date                                                                      Judge
                                   2
                                       1.   5/27/19 David Gritz v. First American Financial      19-cv-01009         Hon. Dale S. Fischer
                                   3                Corporation and First American Title Company                     (C.D. CA)
                                   4   2.   5/28/19 Fred Shakib v. First American Financial           19-cv-01022    Hon. Dale S. Fischer
                                                    Corporation                                                      (C.D. CA)
                                   5
                                   6   3.   5/28/19 Larry Willis v. First American Financial     19-cv-01023         Hon. Dale S. Fischer
                                                    Corporation and First American Title Company                     (C.D. CA)
                                   7
                                       4.   5/29/19 Donald J. Bahnmaier v. First American             19-cv-01040    Hon. Dale S. Fischer
                                   8                Financial Corporation                                            (C.D. CA)

                                   9
                                       5.   5/30/19 Toppings Path Holding, LLC v. First American      19-cv-01051    Hon. Dale S. Fischer
                                  10                Financial Corporation, First American Title                      (C.D. CA)
                                                    Company, and First American Title Insurance
4655 EXECUTIVE DRIVE, SUITE 700




                                  11                Company
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   6.   6/3/19   Antonio Barajas and Kathleen Barajas v. First    19-cv-01078    Hon. Dale S. Fischer
        (619) 236-1414




                                                     American Financial Corporation and First                        (C.D. CA)
                                  13                 American Title Company

                                  14   7.   6/4/19   Jacqueline Mohr v. First American Financial  19-cv-01102        Hon. Dale S. Fischer
                                                     Corporation and First American Title Company                    (C.D. CA)
                                  15   8.   6/4/19   Brent and Teri Johnson, LLC v. First American    19-cv-01112    Hon. Dale S. Fischer
                                                     Financial Corporation and First American Title                  (C.D. CA)
                                  16                 Company
                                  17   9.   6/4/19   Ben Dinh v. First American Financial         19-cv-01105        Hon. Dale S. Fischer
                                                     Corporation and First American Title Company                    (C.D. CA)
                                  18
                                  19   10. 6/7/19    Jesus Resendiz v. First American Financial     19-cv-01137      Hon. Dale S. Fischer
                                                     Corporation and First American Title Insurance                  (C.D. CA)
                                  20                 Company

                                  21   11. 6/10/19 Shreyas Sindaghatta v. First American              19-cv-01083    Hon. Marilyn L. Huff
                                                   Financial Corporation and First American Title                    (S.D. CA)
                                  22               Insurance Company

                                  23   12. 6/11/19 Carol A. Woodard v. First American Financial 19-cv-01156          Hon. Dale S. Fischer
                                                   Corporation and First American Title Company                      (C.D. CA)
                                  24
                                       13. 6/12/19 Paul E. Kuntz Jr. v. First American Financial      19-cv-11749    Stephen J. Murphy
                                  25               Corporation                                                       (E.D. Mich.)

                                  26   14. 6/12/19 Lasheeda Forney, Ryan Goodyear and Brooke 19-cv-01180             Hon. Dale S. Fischer
                                                   Wray Hager v. First American Financial                            (C.D. CA)
                                  27               Corporation and First American Title Company

                                  28
                                                                                       -2-                       CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.47 Page 9 of 19



                                   1    No. Filing   Parties                                       Case No.       Assigned District
                                            Date                                                                  Judge
                                   2
                                        15. 6/13/19 James Ross v. First American Financial       19-cv-01176      Hon. Dale S. Fischer
                                   3                Corporation and First American Title Company                  (C.D. CA)
                                   4
                                        16. 6/18/19 James Weldon v. First American Title           30-2019-       Hon. Randall J.
                                   5                Company                                        01077622       Sherman
                                                                                                                  (Orange County Sup.
                                   6                                                                              Ct.)

                                   7    17. 6/20/19 Jordan Hull v. First American Financial      19-cv-01234      Hon. Dale S. Fischer
                                                    Corporation and First American Title Company                  (C.D. CA)
                                   8
                                        18. 6/24/19 Sara Latta, Michael Latta v. First American    30-2019-       Hon. William Klaster
                                   9                Financial Corporation                          01078589
                                                                                                                  (Orange County Sup.
                                  10                                                                              Ct.)
4655 EXECUTIVE DRIVE, SUITE 700




                                  11    19. 6/25/19 Roger Campbell, Gillian Schaadt, and Shreyas 19-cv-3695       Magistrate Judge
 SAN DIEGO, CALIFORNIA 92121




                                                    Sindaghatta v. First American Financial                       Laurel Beeler
      DENTONS US LLP




                                  12                Corporation and First American Title Company
                                                                                                                  (N.D. CA)
        (619) 236-1414




                                  13    20. 6/25/19 Scott Seiwert, 7809 Timber Hill LLC v. First   19-cv-00988    Hon. Robert S. Lasnik
                                                    American Financial Corporation and First
                                                                                                                  (W.D. WA (Seatlle))
                                  14                American Title Company

                                  15    21. 6/26/19 Mitchell McPherson v. First American Financial 19-cv-05552    Hon. Dale S. Fischer
                                                    Corporation and First American Title Company                  (C.D. CA)
                                  16
                                             On June 14, 2019, plaintiffs in the sixth filed case, Antonio Barajas and
                                  17
                                       Kathleen Barajas, filed a motion for transfer seeking to establish a MDL proceeding
                                  18
                                       before the District Judge who had been randomly assigned to their case (the Hon.
                                  19
                                       Andrew J. Guilford, who presides in the Central District, Southern Division) before
                                  20
                                       that case was transferred to Judge Fischer as a “related” action. Cocchia Decl.,
                                  21
                                       ¶ 22, RJN Exh. U. Notably, Barajas’ MDL motion ignores the fact that all 15
                                  22
                                       related actions currently pending in the Central District are all pending in the
                                  23
                                       Western Division, before Judge Fischer. None are pending in the Southern
                                  24
                                       Division, much less pending before Judge Guilford. First American intends to
                                  25
                                       oppose this MDL motion. First American’s opposition is due July 8, 2019 and
                                  26
                                       Barajas’ reply is due on July 15, 2019. Regardless, the MDL Panel will ultimately
                                  27
                                       determine whether the cases should be consolidated in the Southern Division, but
                                  28
                                                                                       -3-                    CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.48 Page 10 of 19



                                   1   the decision should have no impact on the resolution of this motion to transfer
                                   2   Sindaghatta to the Central District, Western Division, in the interim.
                                   3          On June 24, 2019, plaintiffs’ counsel for twelve of the pending class actions,
                                   4   including Sindaghatta, jointly wrote to counsel for First American advising that
                                   5   they consented to transfer to the Central District, but only if the transfer was to the
                                   6   Southern Division, and asking First American to stipulate to the same. Cocchia
                                   7   Decl., ¶ 23, Exh. V. First American declined to stipulate as it contends the cases
                                   8   should be coordinated before Judge Fischer in the Western Division pursuant to the
                                   9   first-to-file rule.
                                  10
                                       II.    ISSUES
4655 EXECUTIVE DRIVE, SUITE 700




                                  11
 SAN DIEGO, CALIFORNIA 92121




                                              A.      Whether The Court Should Transfer This Action To The Central
      DENTONS US LLP




                                  12                  District Of California, Western Division, Pursuant To The “First-
        (619) 236-1414




                                                      To-File Rule”, Or Pursuant To 28 U.S.C. § 1404(a)
                                  13
                                              B.      Alternatively, Whether The Court Should Stay This Action
                                  14                  Pending Resolution Of The Earlier-Filed Action(s)
                                  15   III.   ARGUMENT
                                  16          A.      The First-To-File Rule Supports Transfer To The Central District
                                  17
                                              It is a well-settled principle that federal courts have the power to transfer,
                                  18
                                       stay or dismiss a lawsuit that parallels an action previously filed in a different
                                  19
                                       District Court. The Supreme Court has emphasized that “to permit a situation in
                                  20
                                       which two cases involving precisely the same issues are simultaneously pending in
                                  21
                                       different District Courts leads to the wastefulness of time, energy and money….”
                                  22
                                       Ferens v. John Deere Co., 494 U.S. 516, 531 (1990) (citation omitted); see also
                                  23
                                       Colo. River Water Conserv. Dist. V. United States, 424 U.S. 800, 817 (1976)
                                  24
                                       (stating in dicta that, “[a]s between federal district courts… though no precise rule
                                  25
                                       has evolved, the general principle is to avoid duplicative litigation.”) Thus, where a
                                  26
                                       complaint involving the same parties and same issues has already been filed in a
                                  27
                                       different federal district, the court in which the second suit is filed may either
                                  28
                                                                                 -4-                  CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.49 Page 11 of 19



                                   1   transfer, stay or dismiss the second suit. Alltrade, Inc. v. Uniweld Prods., Inc., 946
                                   2   F.2d 622 (9th Cir. 1991); Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 94-
                                   3   95 (9th Cir. 1982) (typically “when two identical actions are filed in courts of
                                   4   concurrent jurisdiction, the court which first acquired jurisdiction should try the
                                   5   lawsuit and no purpose would be served by proceeding with a second action”).
                                   6         In the case of a duplicative action, principles of comity and judicial economy
                                   7   give rise to the first-to-file rule, whereby courts in the Ninth Circuit agree that “the
                                   8   court of the later-filed action should defer to the court of the jurisdiction of the first-
                                   9   filed action by either dismissing, staying, or transferring the later-filed suit.” SAES
                                  10   Getters S.P.A. v. Aeronex, Inc., 219 F.Supp.2d 1081, 1089 (S.D. Cal. 2002). More
4655 EXECUTIVE DRIVE, SUITE 700




                                  11   specifically, a court should exercise such discretion when the following conditions
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   are met: (1) the suit to be dismissed, stayed, or transferred was filed second (or in
        (619) 236-1414




                                  13   this case eleventh), (2) the parties involved in the suits are “substantially similar,”
                                  14   and (3) the issues raised in the suits are “substantially similar.” Nova Wines, Inc. v.
                                  15   Adler Fels Winery LLC, No. C 06-6149, MHP, 2007 WL 708556, at *3 (N.D. Cal.
                                  16   March 2, 2007) (quoting Nakesh v. Marciano, 882 F.2d 1411, 1417 (9th Cir. 1989)).
                                  17   Here it is undisputed that Plaintiff filed his case after ten other substantially similar
                                  18   class actions had already been filed. Thus, the only questions are whether the
                                  19   parties and issues are substantially similar. As set forth below, and as is apparent
                                  20   from the class action complaints themselves, the parties and issues are, at a
                                  21   minimum, substantially similar if not identical.
                                  22         Since the requirements for the application of the first-to-file rule are met, the
                                  23   court may then apply equitable considerations to determine whether “wise judicial
                                  24   administration” warrants relief. Alltrade, 946 F.2d at 627. The Ninth Circuit has
                                  25   specifically underscored the value of the first-to-file rule by warning district courts
                                  26   that the rule “should not be disregarded lightly.” Id. at 625.
                                  27
                                                    1.     A Transfer Or Stay Is Warranted Because The Parties Are
                                  28                       The Same
                                                                                  -5-                   CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.50 Page 12 of 19



                                   1          The plaintiffs are the same, and the defendants are substantially similar.
                                   2   Plaintiffs in Gritz, the first-filed lawsuit, and Sindaghatta both brought putative
                                   3   nationwide class actions on behalf of all persons in the United States who utilized
                                   4   First American’s services. Compare ECF No. 1, Complaint, ¶ 50, with Cocchia
                                   5   Decl., ¶ 2, RJN Exh. A, ¶ 50. It is of no consequence to the application of the first-
                                   6   to-file rule that the class actions do not involve the same named plaintiffs. That the
                                   7   competing suits have identified the same, or substantially the same class is enough
                                   8   to satisfy the second requirement of the first-to-file rule. Dist. Council 37 Health &
                                   9   Sec. Plan v. McKesson Corp., No. C 06-00718 SBA, 2006 WL 1305235, at *1
                                  10   (N.D. Cal. May 11, 2006) (“[a]lthough the named plaintiffs are different in the two
4655 EXECUTIVE DRIVE, SUITE 700




                                  11   cases, the named plaintiffs are members of classes which are defined identically in
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   the two actions and are therefore substantially similar”); see also, Peak v. Green
        (619) 236-1414




                                  13   Tree Fin. Serv. Corp., No C 00-0953 SC, 2000 WL 973685, at *1-3 (N.D. Cal. July
                                  14   7, 2000) (court applied the first-to-file rule and dismissed a second putative class
                                  15   action where another pending class action involved substantially similar claims and
                                  16   parties).
                                  17          The first-filed class action (Gritz) and this case both name First American
                                  18   Financial Corporation, the parent company, as a defendant. Compare ECF No. 1,
                                  19   Complaint, ¶ 22, with Cocchia Decl., ¶ 2, RJN Exh. A, ¶ 11. Gritz also names First
                                  20   American Title Company (the escrow company) while Sindaghatta adds First
                                  21   American Title Insurance Company (the title insurance company) as a defendant.
                                  22   Compare ECF No. 1, Complaint, ¶ 23, with Cocchia Decl., ¶ 2, RJN Exh. A, ¶ 12.
                                  23   All 21 currently pending class actions name First American Financial Corporation
                                  24   as a defendant, and most also include one or both of the two First American
                                  25   subsidiaries as defendants as well. Cocchia Decl., ¶¶ 2-21, RJN Exhs. A - T.
                                  26
                                                    2.     Both Class Actions Raise The Same Issues
                                  27
                                  28          The “identity of issues” requirement of the first-to-file rule does not require
                                                                                 -6-                 CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.51 Page 13 of 19



                                   1   issues in the two cases to be identical, only substantially similar. In applying the
                                   2   first-to-file rule, the issues in two competing cases are deemed to be substantially
                                   3   similar when they rest on identical factual allegations and assert identical or
                                   4   analogous causes of action against the defendant. E.g., Dist. Council 37 Health &
                                   5   Sec. Plan, 2006 WL 1305235, at *1; Peak v. Green Tree Fin. Serv. Corp., 2000 WL
                                   6   973685, at *2.
                                   7         Here, the cases are based on the same set of factual allegations, taken directly
                                   8   from the May 24, 2019 article posted on https://krebsonsecurity.com (which all 21
                                   9   lawsuits filed to date specifically reference and rely upon heavily to support their
                                  10   factual allegations). Specifically, the allegations that First American failed to
4655 EXECUTIVE DRIVE, SUITE 700




                                  11   protect customers’ personal information over the course of the last 16 years and
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   “leaked upwards of 885 million records and that ‘anyone who knew the URL for a
        (619) 236-1414




                                  13   valid document at First American’s website could view [the PII of any customer]
                                  14   just by modifying a single digit in the link.’” Compare ECF No. 1, Complaint, ¶ 10
                                  15   (quoting krebsonsecurity.com), with Cocchia Decl., ¶ 2, RJN Exh. A (Gritz), ¶¶ 5-
                                  16   6, 19 (describing the process whereby 885 million records other customers were
                                  17   allegedly exposed by modifying a single digit in a URL link provided by First
                                  18   American to its customers).
                                  19         Both lawsuits also allege causes of action for the same California consumer
                                  20   protection laws (Business and Professions Code § 17200), negligence and breach of
                                  21   contract. Compare ECF No. 1, Complaint, ¶¶ 58-66, 78-85, 96-99, with Cocchia
                                  22   Decl., ¶ 2, RJN Exh. A (Gritz), ¶¶ 60-79, 80-86, 100-109.
                                  23         The fact that Plaintiff asserts additional causes of action for breach of implied
                                  24   contract, breach of the implied covenant of good faith and fair dealing, and money
                                  25   had and received, does not make a substantive difference. The law in this Circuit
                                  26   provides that neither the parties nor the issues need be identical. “The ‘sameness’
                                  27   requirement does not mandate that the two actions be identical, but is satisfied if
                                  28   they are ‘substantially similar.’” Inherent.com v. Martindale-Hubbell, 420
                                                                                 -7-                 CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.52 Page 14 of 19



                                   1   F.Supp.2d 1093, 1097 (N.D. Cal. 2006) (collecting cases); see also Centocor, Inc.
                                   2   v. MedImmune, Inc., 2002 WL 31465299, at *3 (N.D. Cal. Dec. 16, 2005) (noting
                                   3   that the general requirement is “closely related questions or common subject
                                   4   matter”); North American Cas. Ins. Co. v. Encompass Power Servs., Inc., 2005 WL
                                   5   3453947, *2 (E.D. Cal. Dec. 16, 2005) (same; collecting cases). The threshold of
                                   6   “substantially similar” is unquestionably met here. Plaintiff cannot avoid the well-
                                   7   established first-to-file rule by pointing to claims not present in the Gritz matter.
                                   8   Dumas v. Major League Baseball Props., Inc. 52 F.Supp 2d 1183, 1193 (S.D. Cal.
                                   9   1999) (“The additional California state law allegation is not sufficient to take the
                                  10   case out of the first-to-file rule”).2 It is worth noting that on his civil cover sheet
4655 EXECUTIVE DRIVE, SUITE 700




                                  11   Plaintiff identified two earlier-filed class actions pending in the Central District,
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   Mohr and Resendiz, as “related cases,” (ECF No. 1), and each of those two
        (619) 236-1414




                                  13   “related” cases in now pending before Judge Fischer.
                                  14         The present action involves the same parties, identical issues and
                                  15   substantially similar legal claims as the first-filed action in the Central District,
                                  16   Western Division, which is, under Ninth Circuit law, the presumptively proper
                                  17   forum for the litigation of this dispute.
                                  18
                                                    3.     No Equitable Exceptions To The First-To-File Rule Apply
                                  19
                                  20         The Court, in its discretion, may override the strong presumption in favor of
                                  21   the first-filed action only based on “compelling circumstances”. Guthy-Renker
                                  22   Fitness, L.L.C. v. Icon Health & Fitness, Inc., 179 F.R.D. 264, 269 (C.D. Cal.
                                  23   1998); see also, Centocor, 2002 WL 31465299, at *3. The Ninth Circuit has found
                                  24   the compelling circumstances justifying deviation from the first-to-file rule
                                  25   typically involve bad faith, anticipatory suit, or forum shopping. Alltrade, 946 F.2d
                                  26
                                       2
                                         Regardless, all of Plaintiff’s claims are subsumed by at least one of the ten earlier
                                  27   filed class actions pending in the Central District. E.g., Shakib, RJN, Exh. B,
                                       ¶¶ 113-123 (“implied contract”), Resendiz, RJN Exh. J, ¶¶ 93-99, 110-115
                                  28   (“implied covenant of good faith and fair dealing” and “money had and received”).
                                                                                   -8-                 CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.53 Page 15 of 19



                                   1   at 628. As First American did not file any of the prior ten lawsuits, none of those
                                   2   circumstances apply here.
                                   3
                                             B.     Transfer Should Also Be Granted Pursuant to 28 U.S.C. § 1404(a)
                                   4
                                   5         In addition to transferring this action pursuant to the first-to-file rule, there is
                                   6   a further and independent basis to transfer under 28 U.S.C. § 1404(a). Pursuant to
                                   7   28 U.S.C. § 1404(a), a district court may transfer any civil action to any other
                                   8   district or division where it might have been brought “[f]or the convenience of the
                                   9   parties and witnesses [and] in the interest of justice.” 28 U.S.C. § 1404(a). A
                                  10   transfer in this case to the Central District, Western Division, (where it could have
4655 EXECUTIVE DRIVE, SUITE 700




                                  11   been brought initially) would achieve the objectives of § 1404(a) because it serves
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   the interest of justice, which includes judicial economy.
        (619) 236-1414




                                  13
                                                    1.     This Case Might Have Been Brought In the Central District
                                  14
                                  15         Plaintiff could just as easily have brought this action in the Central District,
                                  16   Western Division, because subject matter jurisdiction, personal jurisdiction and
                                  17   venue requirements are met there (as reflected by the fact that 15 of the 19 related
                                  18   class actions that are pending in federal court are in the Central District).
                                  19
                                                    2.     Transfer Serves The Interests Of Justice And The
                                  20                       Convenience Of Witnesses
                                  21
                                             The purpose of Section 1404(a) is to prevent waste of time, energy and
                                  22
                                       money and to protect litigants, witnesses and the public against unnecessary
                                  23
                                       inconvenience and expense. See Van Dusen v. Barrack, 376 U.S. 612, 616 (1964).
                                  24
                                       Transferring a copycat action to the forum where the first-filed action (and ten other
                                  25
                                       earlier filed actions) is pending promotes these goals by conserving judicial
                                  26
                                       resources and avoiding the possibility of conflicting judgments. See Wyndham
                                  27
                                       Assocs. V. Bintliff, 398 F.2d 614, 619 (2d Cir. 1968) (the purposes of Section
                                  28
                                                                                 -9-                   CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.54 Page 16 of 19



                                   1   1404(a) are served when similar actions are transferred to the same tribunal).
                                   2          Papaleo v. Cingular Wireless Corp., No. C 07-1234 MMC, 2007 WL
                                   3   1238713 (N.D. Cal. Apr. 26 2007) is instructive. In Papaleo, the Northern District
                                   4   of California transferred a class action to the Western District of Washington
                                   5   pursuant to 28 U.S.C. § 1404(a) because identical legal claims had been alleged in
                                   6   an earlier-filed consolidated putative class action pending in the Western District of
                                   7   Washington. Id. at *1. Transferring the action “eliminate[d] duplication in
                                   8   discovery, avoid[ed] conflicting rulings and schedules, reduce[d] litigation cost, and
                                   9   save[d] time and effort of the parties, the attorneys, the witnesses, and the courts.”
                                  10   Id. at *2.
4655 EXECUTIVE DRIVE, SUITE 700




                                  11          Consistent with Papaleo, the Northern District of California has observed,
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   “‘[c]onsideration of the interest of justice, which includes judicial economy, may be
        (619) 236-1414




                                  13   determinative to a particular transfer motion, even if the convenience of the parties
                                  14   and witnesses might call for a different result.’” Elecs. for Imaging, Inc. v.
                                  15   Tesseron, Ltd., No. C 07-05534 CRB, 2008 WL 276567, at *1 (N.D. Cal. Jan. 29.
                                  16   2008) (citation omitted) (referring to the interest-of-justice factor as the “most
                                  17   important consideration” in a transfer analysis). In Tesseron, the Northern District
                                  18   of California transferred an action to the Northern District of Ohio, where litigation
                                  19   involving two of the same patents had already commenced, despite several
                                  20   convenience factors favoring the California forum. Id. at *1. The court framed the
                                  21   inquiry as follows:
                                  22          “the pertinent question is not simply whether this action would be
                                  23          more conveniently litigated in Ohio than California, but whether it
                                  24          would be more convenient to litigate the California and Ohio actions
                                  25          separately or in a coordinated fashion. In the Court’s opinion, the
                                  26          interest of justice and judicial economy would be promoted by
                                  27          transferring this case to Ohio to prevent duplicative and unnecessary
                                  28          efforts.”
                                                                                - 10 -               CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.55 Page 17 of 19



                                   1          Id. at *2.
                                   2          Like the Papaleo and Tesseron courts, this Court should transfer this matter
                                   3   to the Central District, Western Division, which is presently presiding over 15 other
                                   4   substantially similar class actions. Shreyas Sindaghatta is seeking to bring an action
                                   5   on behalf of a national class. ECF. 1, ¶ 50. As a result, his choice of forum merits
                                   6   little weight. See Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir. 1987) (giving less
                                   7   weight to a plaintiff’s choice of forum in a class action, noting that the court should
                                   8   consider the extent of the plaintiff’s and defendant’s contacts with the forum, and
                                   9   stating “[i]f the operative facts have not occurred within the forum and the forum
                                  10   has no interest in the parties or subject matter, [plaintiff’s] choice is entitled to only
4655 EXECUTIVE DRIVE, SUITE 700




                                  11   minimal consideration”).
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12          Transferring Singdaghatta to the Central District of California, Western
        (619) 236-1414




                                  13   Division, will avoid duplicative litigation, prevent inconsistent results, and save
                                  14   time and expenses for the parties, witnesses, and the Court. The Central District,
                                  15   Western Division, can efficiently assess options for the potential disposition of this
                                  16   action, including whether this action should be stayed pending the resolution of the
                                  17   first-filed matter (Gritz).
                                  18          In short, transfer is appropriate under 28 U.S.C. § 1404(a).
                                  19
                                              C.     Alternatively, This Action Should Be Stayed Pending Resolution
                                  20                 Of The Gritz matter
                                  21
                                              Federal district courts have the inherent power to administer their dockets in
                                  22
                                       a manner that conserves scare judicial resources and promotes the efficient and
                                  23
                                       comprehensive disposition of cases. Kerotest Mfg. Co. v. C-O-Two Fire Equip.
                                  24
                                       Co., 342 U.S. 180, 183 (1952); Colorado River Water Conservation Dist. V. United
                                  25
                                       States, 424 U.S. 800, 817 (1976). Under the principle of federal comity, a district
                                  26
                                       court “has discretion to transfer, stay, or dismiss” an action whenever it is
                                  27
                                       duplicative of a parallel action already pending in another district court. Cedars-
                                  28
                                                                                 - 11 -                CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.56 Page 18 of 19



                                   1   Sinai Med. Ctr. V. Shalala, 125 F.3d 765, 769 (9th Cir. 1977); see also, Clinton v.
                                   2   Jones, 520 U.S. 681, 706, (1997) (citations omitted) (a district court has “broad
                                   3   discretion to stay proceedings as an incident to its power to control its own
                                   4   docket.”) District courts are accorded a great deal of discretion when determining
                                   5   whether one action is duplicative of another. Kerotest, 342 U.S. at 183-184. A suit
                                   6   is generally duplicative of another “if the ‘claims, parties, and available relief do
                                   7   not significantly differ between the two actions.’” Serlin v. Arthur Andersen & Co.,
                                   8   3 F.3d 221, 223 (7th Cir. 1993) (citation omitted).
                                   9         As noted above, the putative nationwide class in this action is entirely
                                  10   subsumed by the putative class in Gritz. Likewise, although Plaintiff asserts claims
4655 EXECUTIVE DRIVE, SUITE 700




                                  11   for money had and received, breach of implied contract and breach of implied
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   covenant of good faith and fair dealing, the relief available is duplicative of the
        (619) 236-1414




                                  13   legal and equitable relief available for the causes of action asserted in Gritz.
                                  14         In determining whether to grant a motion to stay, “‘the competing interests
                                  15   which will be affected by the granting or refusal to grant a stay must be weighed.’”
                                  16   Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting CMAX Inc.
                                  17   v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)). These interests include: (1) the possible
                                  18   damage which may result from the granting of a stay, (2) the hardship or inequity
                                  19   which a party may suffer in being required to go forward, and (3) the orderly course
                                  20   of justice measured in terms of the simplifying or complicating of issues, proof, and
                                  21   questions of law which could be expected to result from a stay. Id.; see also Single
                                  22   Chip Sys. Corp. v. Intermec IP Corp., 495 F. Supp. 2d 1052, 1057 (S.D. Cal. 2007)
                                  23   (“In determining whether to stay proceedings, the Court considers the following
                                  24   factors: (1) judicial economy; (2) the moving party’s hardship; and (3) potential
                                  25   prejudice to the non-moving party.”).
                                  26         Judicial economy favors a stay of this action so that the first-filed action be
                                  27   given priority and allowed to proceed. Alltrade, Inc. v. Uniweld Prods., Inc., 946
                                  28   F.2d 622, 629 (9th Cir. 1991); Barrington Group, Ltd. v. Genesys Software Sys., 239
                                                                                - 12 -                CASE NO. 19-CV-1083-H-RBB
                                  Case 3:19-cv-01083-H-RBB Document 6 Filed 07/02/19 PageID.57 Page 19 of 19



                                   1   F.Supp. 2d 870, 873 (E.D. Wis. 2003). Moreover, the interests of Plaintiff are
                                   2   entirely represented by the earlier filed action(s) and Plaintiff will suffer no
                                   3   prejudice as a result of a stay that will permit the orderly administration of this
                                   4   Court’s docket. Failure to stay this case, however, or transfer the matter to the
                                   5   Central District, Western Division, for consolidation with the other pending cases,
                                   6   will result in substantial prejudice to First American as a result of litigating the
                                   7   same issues, as against the same putative class, in two different districts.
                                   8
                                       IV.         CONCLUSION
                                   9
                                  10               First American respectfully requests that the Court transfer this case to the
4655 EXECUTIVE DRIVE, SUITE 700




                                  11   United States District Court for the Central District of California, Western Division,
 SAN DIEGO, CALIFORNIA 92121
      DENTONS US LLP




                                  12   or in the alternative, stay the action indefinitely pending the outcome of Gritz in
        (619) 236-1414




                                  13   light of: (1) the order in which these cases have been filed (“first-to-file rule”), (2)
                                  14   the identical or substantially similar classes, issues and relief sought, and (3) the
                                  15   judicial economy of consolidating this action with the other numerous class actions
                                  16   pending in the Central District, Western Division.
                                  17
                                  18
                                        Dated: July 2, 2019                              DENTONS US LLP
                                  19
                                  20
                                                                                         By: /s/Robert A. Cocchia
                                  21                                                        Robert A. Cocchia
                                                                                            Ronald D. Kent
                                  22                                                        Joel D. Siegel
                                                                                            Paul M. Kakuske
                                  23
                                                                                         Attorneys for Defendants
                                  24                                                     First American Financial Corporation
                                                                                         and First American Title Insurance
                                  25                                                     Company
                                  26
                                  27
                                  28   112667007




                                                                                     - 13 -               CASE NO. 19-CV-1083-H-RBB
